DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”.
	
The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. MPEP 2115    Material or Article Worked Upon by Apparatus.

For claim 6, the Examiner notes that the strong electron donor is not a structural element of the system, but instead represents the material worked upon by the system.  As such, the strong electron donors recited in claim 7 do not impart patentability to the system.
For claim 7, the Examiner notes that the “two second regions” at line 6 are not positively recited, thus the claimed two second regions are not viewed as structural elements of the claim.  Additionally, the Examiner notes that prior to the “wherein” clause at line 6, the claim does not establish that the transition metal dichalcogenide thin film is in direct contact with the two conductive leads.  As such, the claim does not provide a structural nexus between the second regions of the transition metal dichalcogenide thin film and the electrically conductive leads.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an apparatus, and a transmitter in claim 1.  The Examiner notes that the apparatus and transmitter of claim 1 are modified by functional limitations without reciting structural modifiers to perform the recited functions, thus the limitations pass the 3-prong test under 35 U.S.C. 112(f).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 7, the Examiner is unable to determine a structural nexus between each of the positively claimed elements, thus the claim is unclear.  In claims directed to an apparatus, each of the positively claimed elements must be structurally connected to at least one of the other positively claimed elements.  As presently drafted, the structural elements of claim 7 are not required to be connected, thus the metes and bounds of the claim is unclear.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Friedman et al., (Nanoscale, 2016, 8, pages 11445-11453).
For claim 7, Friedman et al., teach a vapor sensor (Abstract) comprising a substrate (Results and Discussion, page 11447 left column, second full paragraph), a transition metal dichalcogenide thin film having a 2H phase (Abstract), at least 2 electrically conductive leads (Results and Discussion, page 11447 left column, third full paragraph, figure 1d).  Friedman et al., also teach monolayer and bilayer sections (two regions) in direct contact with the conductive leads (Results and Discussion, page 11447 left column, second full paragraph, figure 1d).  The Examiner notes that the claim is being read in light of the rejection under 35 U.S.C. 112(b) in which the two regions and the conductive leads being in direct contact are unclear.
For claim 10, Friedman et al., teach the substrate comprising silicon dioxide (Results and Discussion page 11446).
For claim 11, Friedman et al., teach MoS2 transition metal contacts (Abstract).
For claim 12, Friedman et al., teach gold electrical contacts (Results and Discussion, page 11447 left column, third full paragraph).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 6, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al., (Nanoscale, 2016, 8, pages 11445-11453) in view of Patel et al., (US 2012/0270205).
Regarding claims 1, 2, 13, and 14, Friedman et al., teach a system for detecting chemical vapors comprising a sensor having a transition metal dichalcogenide thin film with at least one region having a 2H phase (Abstract, Introduction), and a Raman spectroscopy device (apparatus, Results and Discussion pages 11446-11447).  Friedman et al., do not teach a radio transmitter.
Patel et al., teach a chemical sensor capable of detecting vapors, gases, and liquids (paragraph 0011) wherein the sensor comprises a radio transmitter (paragraph 0027).  The Examiner is reading this combination as applying a known technique to a known device to yield predictable results which would have been obvious to one of ordinary skill in the art (MPEP 2141 III D).  Patel et al., teach that radio transmitters are utilized for one- or two-way telemetry capability, thus one of ordinary skill in the art would have recognized that radio transmitters as taught by Patel et al., can be utilized for telemetry capabilities.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Friedman et al., to utilize a radio transmitter as applying a known technique to a known device to yield predictable results requires only routine skill in the art.
Regarding claim 3, Friedman et al., teach recovering the 2H phase by annealing the transition metal dichalcogenide thin film to 400ºC (Results and Discussion, page 11447, left column, second full paragraph).
Regarding claim 6, Friedman et al., teach pyridine as a strong electron donor (Results and Discussion, page 11449, right column).
Regarding claims 8 and 9, Patel et al., teach batteries as a power source (paragraph 0027). 
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al., (Nanoscale, 2016, 8, pages 11445-11453) in view of Patel et al., (US 2012/0270205) as applied to claim 3 above, and further in view of White et al., (US 5,129,262).
Regarding claim 4, Friedman et al., in view of Patel et al., do not teach a heating element provided in the sensor.
White et al., teach a chemical vapor sensor (column 6 lines 50-54) comprising a heating element disposed in the sensor (column 6 lines 58-64).  White et al., teach that it is advantageous to provide a heating element in the sensor as a means of desorbing molecules from the sensor (column 6 lines 66-68).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Friedman et al., in view of Patel et al., to provide a heating element in the sensor in order to desorb molecules from the sensor as taught by White et al.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al., (Nanoscale, 2016, 8, pages 11445-11453) in view of Patel et al., (US 2012/0270205) as applied to claim 3 above, and further in view of McDonald et al., (US 2009/0218235).
Regarding claim 5, Friedman et al., in view of Patel et al., do not teach the heating element as a handheld heater or an over.
McDonald et al., teach a metal-oxide gas sensor wherein the sensor is placed in an oven for heating (paragraph 0041).  The Examiner is reading this combination as applying a known technique to a known device to yield predictable results which would have been obvious to one of ordinary skill in the art (MPEP 2141 III D).  Reference to McDonald et al., shows that an oven can be utilized to heat a sensor, thus one of ordinary skill in the art would have found it obvious to utilize an oven as the claimed heating element.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Friedman et al., in view of Patel et al., to utilize an oven as the heating element as taught by McDonald et al., as applying a known technique to a known device to yield predictable results requires only routine skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                             
/BRIAN R GORDON/Primary Examiner, Art Unit 1798